DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with James Paige and Thomas Auchterlonie on September 10, 2021.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
An integrated circuit (IC) structure comprising:
a first power rail positioned at a power rail level and oriented in a power rail direction;

a plurality of first metal segments positioned at a first metal level above the power rail level, the plurality of first metal segments being oriented in a first metal level direction perpendicular to the power rail direction, the plurality of first metal segments including:
a first set of pairs of first metal segments alternating with a second set of pairs of first metal segments;
relative to the power rail direction, each pair of the first set of first metal segments is separated from another pair of the first set of first metal segments by a corresponding pair of the second set of first metal segments; and
relative to the power rail direction, each pair of the second set of first metal segments is separated from another pair of the second set of first metal segments by a corresponding pair of the first set of first segments;
a plurality of first vias between the power rail level and the first metal level, each first via of the plurality of first vias being positioned at a location where a corresponding first metal segment of the plurality of first metal segments correspondingly overlaps the first or second power rails;
a plurality of second metal segments positioned at a second metal level above the first metal level, the plurality of second metal segment being oriented in the power rail direction;
the plurality of second metal segments being organized into first set and second set;

each second metal segment in the second set overlapping the second power rail but being free from overlapping the first power rail;

relative to the power rail direction, [a] the first set of second metal segments alternating with [a] the second set of second metal segments;
each member of the first set of second metal segments is electrically connected to a corresponding member of the first set of first metal segments;
each member of the second set of second metal segments is electrically connected to a corresponding member of the second set of first metal segments;
a plurality of second vias between the first metal level and the second metal level, each second via of the plurality of second vias being positioned at a location above a corresponding first via of the plurality of first vias;
a plurality of third metal segments at a third metal level above the second metal level, the plurality of third metal segments being oriented in the first metal level direction;
the plurality of third metal segments being arranged as a first set of pairs of 
relative to the power rail direction, each pair of the first set of third metal segments being separated from another pair of the first set of third metal segments by a corresponding pair of the second set of third metal segments; and
of third metal segments being separated from another pair of the second set of third metal segments by a corresponding pair of the first set of third metal segments;
a plurality of third vias between the second metal level and the third metal level, each third via of the plurality of third vias being positioned at a location at which a third metal segment of the plurality of third metal segments correspondingly overlaps the first or second power rails;
one or more power straps positioned at a power strap level above the third metal level;
wherein:
the IC structure is configured to electrically connect the one or more power straps correspondingly to the first or second power rails;
each first metal segment of the plurality of first metal segments has a width corresponding to a predetermined minimum width for the first metal level;
the power strap has a width greater than a predetermined minimum width for the power strap level; 

the plurality of third vias substantially overlap the plurality of first vias and the plurality of second vias;
the first set of pairs of first metal segments and the first set of pairs of third metal segments are electrically connected with the first power rail, but not electrically connected with the second power rail; and
the second set of pairs of first metal segments and the second set of pairs of third metal segments are electrically connected with the second power rail, but not electrically connected with the first power rail.

Claim 2 (Currently Amended).
The IC structure of claim 1, wherein:
the power strap is one power strap of a plurality of power straps oriented in the first metal level direction;
the IC structure further comprises:

a plurality of fourth metal segments at a fourth metal level above the third metal level and below the power strap level, the plurality of fourth metal segments being oriented in the power rail direction;
a plurality of fourth vias between the third metal level and the fourth metal level, each fourth via of the plurality of fourth vias being positioned at a location above a corresponding third via of the plurality of third vias; and
a plurality of fifth vias between the fourth metal level and the power strap level, each fifth via of the plurality of fifth vias being positioned at a location at which a power strap of the plurality of power straps overlaps a corresponding fourth metal segment of the plurality of fourth metal segments;

each fourth metal segment of the plurality of fourth metal segments has a width corresponding to a predetermined minimum width for the fourth metal level.

Claim 6 (Currently Amended).
The IC structure of claim 1, 

wherein each third metal segment of the plurality of third metal segments has a width corresponding to a predetermined minimum width for the third metal level.

Claim 9 (Currently Amended).
An integrated circuit (IC) structure comprising:
a first power rail positioned at a power rail level and oriented in a power rail direction;
a second power rail positioned at the power rail level and oriented in the power rail direction;
 plurality of first metal  segments being positioned at a metal segment level above the power rail level, the plurality of first metal segments being oriented perpendicular to the power rail direction;
plurality of second metal segments being positioned at the metal segment level, the plurality of second metal segments being oriented perpendicular to the power rail direction;
a plurality of metal straps positioned at a metal strap level above the metal segment level, each metal strap of the plurality of metal straps overlapping the first power rail or the second power rail and being oriented in the power rail direction;
the plurality of metal straps includes:
a first set of metal straps alternating with a second set of metal straps;
each member of the first set of metal straps overlaps a corresponding one of the plurality of first metal segments; and
each member of the second set of metal straps overlaps a corresponding one of the plurality of second metal segments;
a plurality of metal stubs positioned at a metal stub level above the metal strap level, each metal stub of the plurality of metal stubs overlapping both the first power rail and the second power rail and being oriented perpendicular to the metal strap direction;

relative to the power rail direction, the plurality of metal stubs being arranged as a first set of 
each member of the first set of metal stubs electrically connected to the first set of metal straps;
each member of the second set of metal stubs electrically connected to the second set of metal straps;


a first power strap positioned at a power strap level above 
a second power strap positioned at the power strap level; and
a plurality of via arrays, a number of the via arrays being one less than a total number of metal levels, each via array including vias positioned at locations at which metal elements of corresponding adjacent metal levels overlap; and
wherein:
the IC structure is configured to electrically connect the first power strap to the first power rail and to separately electrically connect the second power strap to the second power rail;
each metal strap of the plurality of metal straps has a width corresponding to a predetermined minimum width for the metal strap level;

the plurality of first metal segments overlap the first power rail but are free from overlapping the second power rail;
the plurality of second metal segments overlap the second power rail but are free from overlapping the first power rail; 
each of the first power strap and the second power strap has a width greater than a predetermined minimum width for the power strap level; and
the plurality of via arrays include a first via array between the power rail level and the metal segment level, a second via array between the metal segment level and the metal strap level, a third via array between the metal strap level and the metal stub level, the third via array substantially overlapping the first via array and the second via array.

Claim 10 (Currently Amended).
The IC structure of claim 9, wherein:
the first power strap is one first power strap of a plurality of first power straps oriented in the metal strap direction;
the second power strap is one second power strap of a plurality of second power straps oriented in the metal strap direction; and
the IC structure further comprises:
a plurality of metal islands at a metal island level above island of the plurality of metal islands having a width corresponding to a predetermined minimum width for the metal island level.

Claim 11 (Cancelled).

Claim 12 (Cancelled).

Claim 14 (Currently Amended).
The IC structure of claim 9, wherein:

each member of the first set of metal straps is electrically connected to the plurality of first metal  segments;
each member of the second set of metal straps is electrically connected to the plurality of second metal segments; and
each of the plurality of first metal segments and the plurality of second metal segments 

Claim 15 (Currently Amended).
The IC structure of claim 14, wherein:
plurality of first metal segments or the plurality of second metal segments overlap plurality of first metal segments or the plurality of second metal segments.

Claim 16 (Cancelled).

Claim 21 (Currently Amended).
An integrated circuit (IC) structure comprising:
a first power rail positioned at a power rail level and oriented in a power rail direction;
a second power rail positioned at the power rail level and oriented in the power rail direction;
first metal segments, configured as 
the first metal segments including a first set of pairs of first metal segments alternating with a second set of pairs of first metal segments;
relative to the power rail direction, each pair of the first set of first metal segments is separated from another pair of the first set of first metal segments by a corresponding pair of the second set of first metal segments;

each member of the second set of 
relative to the power rail direction, each pair of the second set of first metal segments is separated from another pair of the second set of first metal segments by a corresponding pair of the first set of first metal segments;
first vias between the power rail level and the first metal level, the first vias being positioned at locations where corresponding ones of the first metal segments overlap the first power rail;
second metal segments, configured as short pillars, and positioned at a second metal level above the first metal level, the second metal segments overlapping the first power rail or the second power rail and being oriented in the power rail direction;
the second metal segments including:
relative to the power rail direction, a first set of second metal segments alternating with a second set of second metal segments;
each member of the first set of second metal segments overlapping and electrically connected to a corresponding member of the first set of first metal segments, but being free from overlapping the second power rail;
each member of the second set of second metal segments overlapping and electrically connected to a corresponding member of the  set of first metal segments, but being free from overlapping the first power rail;

third metal segments, configured as short pillars 
the third metal segments being arranged as a first set of pairs of third metal segments alternating with a second set of pairs of third metal segments;
relative to the power rail direction, each pair of the first set of third metal segments being separated from another pair of the first set of third metal segments by a corresponding pair of the second set of third metal segments;
relative to the power rail direction, each pair of the second set of third metal segments being separated from another pair of the second set of third metal segments by a corresponding pair of the first set of third metal segments;
third vias between the second metal level and the third metal level, each third via of the third vias being positioned at a location at which a third metal segment of the third metal segments correspondingly overlaps the first or second power rails; and
one or more power straps positioned at a power strap level above the third metal level; 
wherein:
the IC structure is configured to electrically connect the first or second power rails to the  one of more power straps; 
the third vias substantially overlap the first vias and the second vias;
the first set of pairs of first metal segments and the first set of pairs of third metal segments are electrically connected with the first power rail, but not electrically connected with the second power rail;
the second set of pairs of first metal segments and the second set of pairs of third metal segments are electrically connected with the second power rail, but not electrically connected with the first power rail;
a long axis of each long pillar has a length less than Blech length;

a long axis of each short pillar is substantially shorter than a shortest long axis of the long pillars.

Claim 22 (Currently Amended).
The IC structure of claim 1, wherein:
the plurality of first metal segments are configured as long pillars;
the plurality of second metal segments are configured as short pillars;
the plurality of third metal segments are configured as short pillars; and
each long pillar has a length less than or equal to Blech length

Claim 24 (Currently Amended)
The IC structure of claim 21, wherein:
each pair of the first set of first metal segments has a first pitch;
of first metal segments and of the second set of first metal segments have a second pitch; and
the second pitch is a multiple of the first pitch.

Claim 25 (Currently Amended).
The IC structure of  claim 1, wherein:
each pair of the first set of first metal segments and of the second set of first metal segments has an intra-pair pitch;
the pairs of the first set of first metal segments and the pairs of the second set of first metal segments have an inter-pair pitch;
the inter-pair pitch is greater than the intra-pair pitch; and
the inter-pair pitch is a multiple of the intra-pair pitch.

Claim 26 (New).
The IC structure of claim 21, wherein:
the first vias are organized into first sets and second sets which correspondingly electrically connect the first set of pairs of first metal segments to the first power rail and the second set of pairs of first metal segments to the second power rail; and
each second metal segment of the second metal segments has a width corresponding to a predetermined minimum width for the second metal level.

Claim 27 (New).
The IC structure of claim 26, wherein:

the pairs of first metal segments of the first set of pairs of first metal segments and the pairs of first metal segments of the second set of pairs of first metal segments have a second pitch; and
the second pitch is a multiple of the first pitch.

Claim 28 (New).
The IC structure of claim 21, wherein each third metal segment of the third metal segments has a width corresponding to a predetermined minimum width for the third metal level.

Allowable Subject Matter
Claims 1-4, 6-10, 13-15, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, the plurality of third vias substantially overlap the plurality of first vias and second vias; the first set of pairs of first metal segments and the first set of pairs of third metal segments are electrically connected with the first power rail, but not electrically connected with the second power rail; and the second set of pairs of first metal segments and the second set of pairs of third metal segments are electrically connected with the second power rail, but not electrically connected with the 
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 9, in particular, the plurality of first metal segments overlap the first power rail but are free from overlapping the second power rail; the plurality of second metal segments overlap the second power rail but are free from overlapping the first power rail; each metal stub of the plurality of metal stubs overlapping both the first power rail; the third via array substantially overlapping the first via array and the second via array. Therefore, claim 9 is allowable. Accordingly, claims 10 and 13-15 are allowable as they depend upon claim 9.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 21, in particular, the third vias substantially overlap the first vias and the second vias; the first set of pairs of first metal segments and the first set of pairs of third metal segments are electrically connected with the first power rail, but not electrically connected with the second power rail; and the second set of pairs of first metal segments and the second set of pairs of third metal segments are electrically connected with the second power rail, but not electrically connected with the first power rail. Therefore, claim 21 is allowable. Accordingly, claims 23-24 and 26-28 are allowable as they depend upon claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


 /THAO X LE/ Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                       




/XIA L CROSS/Examiner, Art Unit 2892